DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s submission of a response was received on 29 April 2021. Presently, claims 1-20 are pending.
The previous objections to the specification, drawings, and/or claims are withdrawn as moot in light of corrections made by Applicant.
Response to Arguments
Applicant argues that Haller discloses values at 15% of span, rather than at 30% of span as claimed. This argument is not persuasive. Haller discloses values for the midspan region which extends from 15% of span to 85% of span, i.e. the middle 70% of span (col 6 lines 3-11). The range of values given for the midspan region is not limited to the transition point from root/end to midspan; it represents the entire midspan region including the location at 30% of span. The claims limit a feature of the blade at 30% of span as compared to the end(s). There are no limitations concerning how the feature varies along the span between the end and 30%. That is, there could be a step change at any point, or smooth variation, etc.

    PNG
    media_image1.png
    567
    390
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    512
    342
    media_image2.png
    Greyscale


Applicant argues that the rejection is invalid because the sweep angle is defined differently than Sasaki’s inclination angle. This argument is not persuasive. If there is a difference between the inclination angle and the sweep, an increase in inclination would still result in an increase in sweep. Further, the Applicant’s definition of sweep from the specification is relative to the direction F1 of incoming flow. The flow is a condition of use, the direction of flow depends on the conditions of use, and the conditions of use are not within the scope this claim to the structure of a compressor stator. The compressor as a whole is not claimed. A method of operating the compressor is not claimed. Removed from the engine, and without particular operating conditions, the 
	
Claim Interpretation
No claim limitations are interpreted under 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haller ‘535 (US 10,808,535 to General Electric and available under 102(a)(2) as of effectively filed date 27 September 2018) in view of Sasaki (US 6,079,948) and as evidenced by Thermix (“Turbomachine Definition and Basic Information”) and Haller2 (US 2012/0183411).

    PNG
    media_image3.png
    578
    538
    media_image3.png
    Greyscale

Regarding claim 1, Haller discloses:
A stator having a central axis, the stator comprising: 
vanes (202) circumferentially distributed around the central axis (col 4 line 64 - col 5 line 8, see Fig 1), a vane of the vanes extending between a first end (adjacent top or bottom 212 in Fig 2) and a second end (adjacent top or bottom 212 in Fig 2) along a span and from a leading edge (208) to a trailing edge (210) along a chord length (WR, WT, see Figs 4-5), 
the vanes having a first end portion (see Fig 3, all of root R or tip T, which is the inner or outer 15% of span, col 5 line 65 - col 6 line 11 together with adjacent portion of midspan M to make 30%) extending from the first end to about 30% (i.e. wherein ‘about X’ is interpreted as X ± 0.2X as defined in the instant specification at [0026], so in the range 24-36%) in of the span to a first location, 
a chord ratio of the chord length at the first end to the chord length at the first location greater than or equal to 1.1 (col 6 line 65 - col 7 line 3, midspan region has 70-95% of chord length of tip and root regions, 1/.7 is 1.43, 1/.95 is 1.05, which establishes a range 1.05 to 1.43 for both root and tip that substantially overlaps with the claimed range of at least 1.1), 
a throat ratio of a width of a throat between two adjacent vanes at the first location to a width of the throat at the first end is greater than or equal to 1.3 (col 6 lines 23-34: at most 0.24 at root and tip, at least 0.32 at midspan, 0.32/0.24 = 1.33 or more for both root and tip. Note that the values cites are throat to pitch ratios col 6 lines 12-16, where pitch is a fixed value set to the distance between the blades at their leading edge root end, col 6 lines 20-23), 
Haller does not disclose:
[the stator is] a compressor stator
Haller states: “the subject matter disclosed herein relates to components within any type of turbomachine, including without limitation gas and/or steam turbines” (col 1 lines 5-9). According to Thermix (“Turbomachine Definition and Basic Information”), turbomachines include compressors (p.1 ¶5). Haller (US 10,808,535) reduces fluid profile loss across the midspan region (col 1 lines 45-52). Haller2 (US 2012/0183411) is by the same inventor as Haller (US 10,808,535), and also relates to reducing midspan blade profile losses ([0026]). 
Haller does not disclose:
a sweep angle difference between a maximum sweep angle of the leading edge along the first end portion and a minimum sweep angle of the leading edge along the first end portion is at least 15 degrees.
Haller discloses that the sweep angle β at the end walls may be between 1º and 5º, and may be modified to adjust the concentration of fluid flow across midspan region M relative to root region R and tip region T (col 7 lines 32-48).

    PNG
    media_image4.png
    590
    552
    media_image4.png
    Greyscale

Sasaki teaches:
a moving blade or stationary vane (col 12 lines 59-61) for a compressor or steam turbine (col 6 lines 53-54) wherein the inner and outer 1/6th to 1/3 are angled forward with 15º to 45º of sweep (col 8 lines 9-19). Figs 2 and 3 show that the chord length of the center portion is shorter, but the dimensions are not given. The projecting portions at the root and tip suppress secondary flows to increase efficiency of the cascade (col 4 line 66 - col 5 line 15).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stator of Haller by adding the 
Haller teaches that the chord (“axial width”) ratio between midspan and the root and tip reduces fluid flow profile loss across the midspan region and increases the available empty space for flow at the midspan region (col 6 line 57 - col 7 line 3). Haller discloses a range of values where the midspan region has 70% to 95% of the chord length of the root and tip. This range of values allows some design flexibility within the range, and thus the modification of Sasaki is performed while maintaining the chord ratio in order to maintain the advantages of reduced fluid flow profile loss across the midspan region as specified by Haller. Thus after the modification, the modified stator has a ratio of chord length at the tip and root to the chord length at the midspan portion, including both 30% and 70% of span, where the ratio is between 1.05 and 1.43.
Regarding claim 12, the stator of Haller modified by the projecting portion of Sasaki, and implemented as a compressor stator, in the same way and for the same reasons as described above with reference to claim 1 teaches:
A stator having a central axis, comprising: 
vanes (202, with reference to Haller except where noted) circumferentially distributed around the central axis (col 4 line 64 - col 5 line 8, see Fig 1), each of the vanes extending between a first end (adjacent top or bottom 212 in Fig 2) and a second end (adjacent top or bottom 212 in Fig 2) along a span and from a leading edge (208) to a trailing edge (210) along a chord length (WR, WT, see Figs 4-5),
flow passages (FP in Fig 2, 4, 5) defined between each of two adjacent ones of the vanes, each of the flow passages having a length (see Fig 5, WR,T) extending parallel to the chord length of the vanes and a throat (D1 in Fig 4, D2 in Fig 5, col 6 lines 13-16) having a width extending between the two adjacent ones of the vanes, 
a length ratio of the length at the first end to the length at about 30% of the span from the first end greater than or equal to 1.1 (col 6 line 65 - col 7 line 3, midspan region has 70-95% of chord length of tip and root regions, 1/.7 is 1.43, 1/.95 is 1.05, which establishes a range 1.05 to 1.43 for both root and tip that substantially overlaps with the claimed range of at least 1.1); 
a throat ratio of the width of the throat at about 30% of the span from the first end (within midspan region, opening to pitch is at least 0.32, col 6 lines 26-28) to the width of the throat at the first end (opening/pitch less than 0.24 in root and tip regions, col 6 line 29) greater than or equal to 1.3 (0.32/0.24 = 1.33 or more for both root and tip), and 
a sweep angle difference between a maximum sweep angle of the leading edge and a minimum sweep angle of the leading edge between the first end and about 30% of the span being at least 15 degrees (as taught by Sasaki col 8 lines 9-19, the root and tip portions are each swept by 15º to 45º, whereas the maximum sweep disclosed by Haller is 5º, leaving a difference of at least 10º up to 45º between the ends and 30% of span).
Regarding claims 2 and 13, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the first end is a radially inner end of the vane (Haller root R, see mapping of elements in claim 1 wherein both the inner and outer portions of the stator meet the limitations for the first end).
Regarding claims 3 and 14, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the first end is a radially outer end of the vane (Haller root T, see mapping of elements in claim 1 wherein both the inner and outer portions of the stator meet the limitations for the first end).
Regarding claim 4, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the vane has a second end portion extending from the second end along about 30% of the span to a second location, the chord ratio of the chord length at the second end to the chord length at the second location greater than or equal to 1.1; the throat ratio of the width of the throat between the two adjacent vanes at the second location to the width of the throat at the second end greater than or equal to 1.3; and, along the second end portion, a difference between a maximum sweep angle of the leading edge and a minimum sweep angle of the leading edge being at least 15 degrees (see rejection for claim 1, where both the inner and outer ends meet these limitations).
Regarding claims 5 and 15, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the chord [length] ratio is at least 1.17 (Haller discloses a chord ratio of 1.05 to 1.43, which would be further increased by the projecting portion of Sasaki).
Regarding claims 6 and 16, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the chord [length] ratio is at most 1.5 (within a range of 1.05 to 1.43, see second paragraph of combination statement for claim 1).
Regarding claim 7, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the sweep angle difference is greater than 20 degrees (the combination teaches a range of 10º to 45º, see combination statement for claim 1).
Regarding claims 8 and 17, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the sweep angle difference is greater than 25 degrees (the combination teaches a range of 10º to 45º, see combination statement for claim 1).
Regarding claim 9, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the first location is located at most at 30% of the span from the first end (see mapping for claim 1, at 30%, Haller teaches that the root and tip portions .
Regarding claims 10-11 and 19-20, the stator of Haller as modified by the projecting portion of Sasaki does not explicitly teach:
the throat ratio is greater than or equal to 1.5.
the throat ratio is at most 3.
Haller teaches that the reduced throat near the root and tip of the stator directs fluid flow to the midspan region to reduce secondary flow losses (col 6 lines 35-45). Haller’s stator has a throat to pitch ratio of at most 0.24 at the root and tip, so it could be less than 0.24 (col 6 lines 23-24). The throat to pitch ratio is at least 0.32 in the midspan, so it could be more. Thus, Haller’s disclosed ratio of throat at the midspan to throat at the root/tip is at least 1.33 or greater.
MPEP 2144.05 §II states: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see. In this case, Haller discloses a range of at least 1.33. The difference in throat between the midspan of the vane and root and tip portions is a result effective variable, which affects the amount of airflow directed toward the midspan of the airfoil and reduces secondary flows to increase efficiency.

Regarding claim 18, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the sweep angle difference is at most 90 degrees (up to 45º, see combination statement for claim 1 and rejection of claim 12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                             
	
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745